Citation Nr: 1335605	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a rating in excess of 20 percent for an anterior cruciate ligament (ACL) tear of the right knee, status post reconstruction.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for low back disability prior to February 25, 2013, and a rating in excess of 40 percent thereafter.

5.  Entitlement to an initial compensable rating for left knee disability, status post ACL reconstruction, prior to February 25, 2013, and a rating in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for bilateral pes planus prior to February 25, 2013, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974, from May 1977 to May 1981, and from November 1990 to March 1991, with additional service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the pendency of the appeal, an increased rating from 30 percent to 50 percent was granted for PTSD in an April 2009 rating decision.  The Veteran continues to contest the rating; the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned during a June 2012 Board videoconference hearing.  A transcript has been associated with the file.  

The claims for increased ratings for PTSD, ACL tear of the right knee, and DJD of the right knee were before the Board in December 2012 and were remanded for further development.  They have been returned for further appellate consideration.

Following certification of the appeal to the Board, the Veteran submitted copies of medical records.  However, such records were already in the claims file and reviewed by the agency of original jurisdiction (AOJ) prior to its most recent readjudication of the Veteran's claims in May 2013.  Thus, remand for review of such records by the AOJ is not warranted, and the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issues of increased initial ratings for low back disability, left knee disability, status post ACL reconstruction, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period pertinent to the Veteran's March 2007 claim for increase, the Veteran's right knee DJD has more closely approximated disability producing limitation of flexion to 45 degrees or more than disability producing limitation of flexion to 30 degrees or less.  

2.  During the period pertinent to the Veteran's March 2007 claim for increase, the Veteran's right knee ACL tear manifestations have most closely approximated moderate, rather than slight or severe, recurrent subluxation or lateral instability of the knee.  

3.  During the period pertinent to the Veteran's March 2007 claim for increase, his PTSD has been primarily manifested by intrusive thoughts, insomnia, nightmares, depression, anger, irritability, hypervigilance, avoidance, isolation, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood; such disability has been productive of occupational and social impairment, affecting the Veteran's effectiveness at his job and causing difficulty in maintaining both work and social relationships.

4.  The Veteran's PTSD symptoms are not of similar severity, frequency and duration as to interfere with routine activities, affect the ability to function independently, appropriately and effectively, or cause difficulty in adapting to stressful circumstances (including work or a worklike setting) or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5656-5262, 5275 (2013).

2.  The criteria for a rating in excess of 20 percent for an ACL tear of the right knee, status post reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5656-5262, 5275 (2013).

3.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in March 2007, June 2007, and July 2007 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and statements from the Veteran's friends and coworkers have been obtained.  Also, the Veteran was provided VA examinations in April 2007, May 2007, February 2011, January 2013, and February 2013.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the RO has substantially complied with the Board's December 2012 remand instructions.  The RO has obtained current VA treatment records and provided adequate VA examinations, as discussed above.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 
 
There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2012 Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from AMVETS.  The VLJ and the representative asked questions regarding the nature and current severity and symptomatology of the Veteran's claimed right knee disabilities, and the VLJ suggested submission of additional evidence and argument regarding the Veteran's claimed PTSD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right knee DJD and ACL tear, status post reconstruction 

The Veteran's right knee DJD is currently rated under Diagnostic Code (DC) 5260-5010, and is thus rated by analogy under the criteria for arthritis due to trauma.  See 38 C.F.R. §§ 4.20, 4.27.  Therefore, it is rated under DC 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71, DC 5010.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

The Veteran's right knee ACL tear, status post reconstruction, is rated under DC 5257.  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under DCs 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The report of an April 2007 examination provided by VA reflects that the Veteran reported weakness from prolonged walking, stiffness, swelling, giving way, lack of endurance, locking about three times per week with sharp pain, fatigability, and dislocation about once a week.  His pain occurred four times per day and lasted for four hours. The pain was localized, aching and sharp, elicited by physical activity and relieved by rest and medication.  His condition did not cause incapacitation, but he reported difficulty stooping, bending the right knee, climbing stairs, and walking for prolonged distances.  

On physical examination, leg length from the anterior superior iliac spine to the medial malleolus was 88 centimeters on each side, and examination of the feet did not reveal any signs of abnormal weight bearing.  Posture was within normal limits, but gait was abnormal with the Veteran favoring the left knee due to right knee pain and weakness.  He reported using a brace for ambulation to reduce swelling.  Range of motion revealed 90 degrees of flexion of the right knee with pain occurring at 80 degrees.  Joint function was additionally limited after repetitive use by pain, weakness, and lack of endurance, with pain having the major functional impact.  It was additionally limited after repetitive use by fatigue or incoordination, and the additional limitation of joint function was by about 20 degrees of flexion.  The examiner was unable to perform ligament stability tests because the right knee was painful with the slightest drawer.  The Veteran was noted to have subjective limited ability due to knee pain; objectively, he used a brace, had limited motion, and there was pain during examination.  The effect of the disability on the Veteran's usual occupation was that he was unable to work in jobs requiring continuous walking, standing, or squatting, and the effect on daily activity was that he was unable to garden, carry heavy loads, kneel, crawl, or climb ladders.  

VA treatment records reflect that in January 2008, on range of motion testing, the Veteran's right knee had full extension and 135 degrees of flexion both active and passive.  In December 2009, the Veteran complained of exacerbation of right knee pain, and there was noted to have been a lateral "click" of the right knee with McMurray's test, with no edema.  In January 2010, it was noted that the Veteran had moderate to severe right knee arthritis and that a total knee replacement was possible given the severity of the arthritis, but that the Veteran was still young for such a procedure.  In May 2010, examination of the right knee showed no warmth, redness, or swelling, and range of motion was from 0 to 130 degrees with minimal crepitus.  

Also, in January 2009, the Veteran submitted statements from a friend, S.D., who stated that he had known the Veteran for more than fifteen years on a professional and personal level and had seen the struggles he had had at work and socially.  S.D. reported personal knowledge of the Veteran missing a lot of work due to problems with his feet, knees, and back, and stated that he used to be very active but could not get around without assistance of a cane.

The report of a February 2011 VA examination reflects that the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, subluxation, and pain, but not heat, redness, deformity, tenderness, drainage, effusion, or dislocation.  He reported flare-ups as often as once per day lasting for 16 hours, during which he had difficulty with walking or making sudden movements and limitation of motion in the joint described as difficulty bending and straightening the knee.  He reported difficulty with standing and walking, and limitation in performing his job as a recreational therapist.  Leg length was equal, gait was abnormal due to the right knee, but he did not require any assistive device for ambulation.

Examination of the right knee revealed effusion, weakness, tenderness, guarding of movement, and subluxation.  There were no signs of edema, instability, abnormal movement, heat, redness, deformity, malignment, or drainage.  There was crepitus but no genu recurvatum or locking pain, and no ankylosis.  Range of motion testing revealed flexion to 75 degrees with pain starting at 75 degrees, extension to 0 degrees, and repetitive motion possible with no additional degree of limitation.  It was noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was also noted that the effect on the Veteran's usual occupation was significant as he was a recreational therapist and had had to stop strenuous physical activity and redirect his therapies to more sedentary activities, and that he was concerned about continuing his profession.  The effect on daily activity was to limit physical activities, especially walking, running, and standing, although the Veteran was able to perform all activities of daily living.  

February 2011 X-rays of the right knee showed prior ACL repair and mild degenerative change of the right knee with calcification adjacent to the proximal fibula.

During his June 2012 Board hearing, the Veteran testified that it was "killing" him to just get up and to work because of his pain, and that in his own home he could not go up and down the stairs freely without pain. 

The report of a January 2013 VA examination reflects that the Veteran reported that his knees were painful constantly, that he could not bend, or kneel, and that his lateral movement was affected.  On range of motion testing, flexion was to 80 degrees with pain throughout, and extension was to 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions, with flexion noted to be to 80 degrees and extension to 0 degrees, although it was noted that the Veteran had additional limitation of motion of the knee following repetitive-use testing.  The Veteran had functional loss or impairment of the knee and lower leg, and after repetitive use the Veteran was noted to have had less movement than usual, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of the knee.  The Veteran was also noted to have had right leg of 84 centimeters from the anterior superior iliac spine to the internal malleolus of the tibia, and 83 inches in the left leg.  Leg strength was noted to have been 1/5 in flexion and extension on the right.  Lachman test, and posterior instability (drawer) test were normal, and medial-lateral instability was 2+ in the right knee, out of a possible 0, 1+, 2+, or 3+.  There was noted to have been no history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had never had any meniscal conditions, surgeries, or joint replacements, but that he constantly used a cane for locomotion.  

Diagnostic testing showed arthritis but no patellar subluxation, and showed changes of bilateral ACL reconstruction.  It was noted that the Veteran's disability affected his ability to work as his constant pain and need for pain medication made his work as a recreational therapist very difficult, and he reported missing over 30 days of work in the past six months.  

February 2013 VA treatment records reflect lidocaine and hylan injection therapy.

In a June 2013 statement, the Veteran asserted that his examination findings showed flare-ups, functional loss, and additional limitation in range of motion such as less movement than normal in both legs, weakened movement, excess fatigability, incoordination, pain, instability, disturbance of locomotion, and interference with sitting, standing and weight bearing, and also leg length discrepancy.  He asserted that he should therefore be entitled to an increased rating for his right knee disabilities. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for ratings in excess of 10 percent for right knee DJD and in excess of 20 percent for ACL tear of the right knee, status post reconstruction, must be denied. 

Regarding the Veteran's right knee DJD, the record reflects that, during the period pertinent to his March 2007 claim for increase, the Veteran's disability has been primarily manifested by pain, limitation of motion, weakness, swelling, fatigability, and flare-ups of pain.  Such disability has resulted in functional impairment such as difficulty stooping, bending, climbing stairs, walking, and performing other normal functions of the knee.  

However, while painful motion of the right knee has been repeatedly noted, the Veteran's right knee range of motion has been measured several times between April 2007 and January 2013, and the most to which the Veteran's right knee motion has ever been noted to be limited is flexion of 70 degrees, even considering additional pain, weakness, lack of endurance, and other such functional loss following repetitive motion; extension has never been noted to be limited, and has consistently been to 0 degrees.  Flexion to 70 degrees is greater motion that even flexion limited to 60 degrees, which is the criterion for a noncompensable (0) percent rating under DC 5260, and is significantly greater motion than flexion limited to 30 degrees, which is the criterion for a 20 percent rating under DC 5260.  
Thus, the Veteran's right knee disability has most closely approximated flexion to 45 degrees or more, and has not approximated extension limited to 10 degrees.

The Board has considered that on January 2013 VA examination, leg strength was noted to have been 1/5 in flexion and extension on the right.  However, on that same examination, on range of motion testing, flexion was to 80 degrees with pain throughout, and extension was to 0 degrees, and the Veteran was able to perform repetitive use testing with three repetitions, with flexion noted to be to 80 degrees and extension to 0 degrees.  Even considering his leg weakness, the Board finds that the Veteran's right knee disability most closely approximated flexion to 45 degrees or more, and did not approximate extension limited to 10 degrees.

Therefore, in light of the record as a whole, the Veteran's right knee DJD more closely approximates the criteria for a 10 percent rating than those for a higher rating under the applicable rating criteria, and a separately compensable rating for limitation of extension, which has consistently been to 0 degrees, is not warranted.  

Regarding the Veteran's separately rated right knee ACL tear, the record reflects that, during the period pertinent to his March 2007 claim for increase, the Veteran's disability has been primarily manifested by complaints of giving way, incoordination, some subluxation, and medial-lateral instability tested as 2+ out of a possible 0, 1+, 2+, or 3+.  The Board finds that such manifestations most closely approximate "moderate," rather than "slight" or "severe," recurrent subluxation or lateral instability of the knee.  In this regard, the Board notes that on February 2011 VA examination there was found to be no signs of instability, but on January 2013 VA examination, medial-lateral instability tested as 2+ out of a possible 0, 1+, 2+, or 3+, indicating a more moderate instability than either a slight (1+) or severe (3+) instability.

The record reflects that the Veteran has walked with an abnormal gait, favoring the left knee due to right knee pain and weakness.  The Board has considered such symptomatology, but given the Veteran's current 10 percent rating for painful and limited motion of the right knee and 20 percent rating for moderate lateral instability or recurrent subluxation, the Board finds that the manifestation of such abnormal gait is adequately compensated in the level of disability contemplated in such ratings of 10 and 20 percent for the Veteran's right knee disabilities. 

The Board notes the Veteran has complained about "locking" of the right knee and that in December 2009 there was noted to have been a lateral "click" of the right knee with McMurray's test.  The Board has also considered DC 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  However, on February 2011 VA examination there was noted to be no locking pain, and on January 2013 VA examination it was noted that the Veteran had never had any meniscal conditions or surgeries.  Also, no meniscal problems, including dislocated semilunar cartilage, have been noted in the record, and there is no medical evidence suggesting that any dislocated semilunar cartilage might be a manifestation of the Veteran's DJD or ACL tear.  Given this, the Board finds that a preponderance of the evidence weighs against a finding of dislocated semilunar cartilage of the right knee with frequent episodes of "locking," pain, and effusion into the joint, is a manifestation of the Veteran's service-connected right knee DJD or ACL tear.  Therefore, a separate rating under DC 5258 is not warranted.  

The Board has also notes that, while in April 2007 and February 2011, the Veteran's legs were measured as being of equal length, on January 2013 VA examination the Veteran was noted to have had right leg of 84 centimeters from the anterior superior iliac spine to the internal malleolus of the tibia, and 83 inches in the left leg, as well as the contention of the Veteran that such leg length discrepancy should be compensable.  The Board has considered DC 5275 for shortening of the bones of the lower extremity.  38 C.F.R. § 4.71a.  However, such shortening must be to at least 3.2 centimeters of length difference to warrant a compensable rating.  See 38 C.F.R. § 4.71a, DC 5275.  Moreover, such rating is for shortening of the lower extremity.  Id.  In this case, the Veteran's right lower extremity, the ratings for which are currently on appeal, was noted to be the longer of the two extremities.  Thus, a separate rating under DC 5275 is not warranted in this case.

The Board has considered DCs 5256 and 5262.  However, the record does not reflect, and the Veteran has not contended, that any time during the appeal period there has been ankylosis of the right knee or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, DCs 5256 and 5262.  The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, a rating in excess of 10 percent for right knee DJD and in excess of 20 percent for ACL tear of the right knee, status post reconstruction, is not warranted, and there is no basis for staged rating of either disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56

PTSD
 
PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, the following applies:

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

March and September 2006 VA mental treatment notes reflect treatment for PTSD, with the Veteran reporting that his symptoms had recently been exacerbated by his work environment and after he went off of medication, that the Veteran was now having intrusive thoughts, insomnia, nightmares, depression, anger and hypervigilance, and that he had relapsed with alcohol.  On examination, affect was restricted, mood was dysthymic, he was mildly irritable, his thoughts were linear but intrusive, there was no psychosis and he denied suicidal or homicidal ideation, and judgment was adequate.

The report of a May 2007 examination provided by VA reflects that the Veteran currently reported intrusive memories triggered by noises, smells, gunpowder, and diesel fumes, and older desert camos.  He reported irritability, sleeping poorly, avoiding going out, anxiety episodes, starling readily, trouble concentrating, distrust of authority, and depressed moods.  He reported nightmares, sleep disturbance, drinking too much and using marijuana, isolation, hyperalertness, startle reaction, paranoia, anger, distrust, depression, and suicidal and homicidal ideation and feelings, which he described as occurring constantly.  The reported effect of the symptoms on total daily functioning was that he isolated himself, had difficulty with relationships, was divorced, had few friends and was depressed, angry and bitter.

Since leaving service, he reported working as a mental health technician for more than 20 years, with his relationship with his supervisor and co-workers good, and that he had encountered the legal problems of two DUIs and alcohol treatment.  He reported major changes in his daily activities such as sometimes not being efficient at work, frequent intoxication, and some major social function changes, for example interference with friends and relationships, with his PTSD symptoms likely causing divorce.  He stated that he was currently working as a mental health technician at a state hospital, where he had worked since the 80s, and had a good relationship with his co-workers and supervisor, and had lost time from work due to his knee problems.  

He reported persistent, recurrent recollection of his in-service stressor, with noises, smells of gunpowder and diesel as triggers, persistent, recurrent, distressing dreams of the event, and presented intense distress at exposure to similar events, which involved panic, defensiveness, increased heart rate, and persistent psychological reactivity to cues that symbolized an aspect of the event. 

On mental status examination, orientation was within normal limits, behavior was appropriate, and affect and mood were abnormal with findings of a sad and sometimes sullen mood.  Communication, speech, and concentration were within normal limits.  Panic attacks were reportedly present and occurred more than once per week, and included fear, tachycardia, heavy breathing, and intense wish to exit.  There were signs of suspiciousness, such as listing several apparent mistakes made by VA.  There was no delusional or hallucination history present, no delusion or hallucination observed, and obsessional rituals were absent.  Thought processes were appropriate, and judgment was impaired with drinking too much and using marijuana while taking psychoactive drugs.  Abstract thinking was normal, and memory was mildly impaired with forgetting names, directions, and recent events.  There was no suicidal ideation at the present time, but in 1995 there was an acute episode of sucidality and homicidality.  Homicidal ideation was absent.   There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD.  The Veteran's assigned Global Assessment of Functioning (GAF) score was 60.

The examiner remarked that, mentally, the Veteran occasionally had some interference in performing activities of daily living because of symptoms and disabilities noted, difficulty establishing and maintaining effective work, school and social relationships because of such symptoms and disabilities, difficulty maintaining effective family role functioning, and inability to perform recreational leisurely pursuits, but no difficulty understanding commands.  The Veteran appeared to pose no threat of persistent danger or injury to self or others.  

In October 2007, it was noted that the Veteran was dealing with a restraining order from an ex-girlfriend.  On mental status examination, it was noted that the Veteran was alert and attentive, grooming was appropriate, he had normal psychomotor activity and was cooperative, mood was euthymic, affect was flexible with normal range, speech was normal, there were no hallucinations, delusions, or obsession, and no suicidal or homicidal ideation.  Thought process was coherent with content directed to question, insight and judgment were fair, he was fully oriented, and memory was good.  He was assigned a GAF score of 55 by a VA addictions therapist.

October 2007 to February 2009 VA treatment records reflect mental health treatment including group therapy sessions.  During sessions, it was typically noted that the Veteran was in no apparent distress, speech was normal pace and volume, content was organized and coherent, affect was appropriate with normal to euthymic mood, and there were no psychotic systems or evidence of suicidal or homicidal ideations.  

In his January 2009 notice of disagreement, the Veteran asserted that because of his PTSD treatment he had had to miss work without pay, that he was having trouble concentrating and remembering things and lost a promotion at work as a result, that he got into a fight in a bar even though he was not drinking, and that he was locked up for domestic violence and his girlfriend took out a restraining order against him.  He also submitted a domestic violence police department report indicating that he reportedly pressed his fist against his girlfriend's face.  The Veteran also submitted a court order of protection ordering that the Veteran be restrained from coming near or having contact with the petitioner, and was to participate in treatment and counseling in a domestic violence perpetrator treatment program.  The order was signed in June 2004 and was noted to expire in June 2008.  

Also, in January 2009, the Veteran submitted statements from a friend, S.D., and from a coworker, M.P.

S.D. stated that he was a friend of the Veteran, had known him for more than fifteen years on a professional and personal level, and had seen the struggles he had had at work and socially.  S.D. also stated that the Veteran often spoke of his issues with PTSD and how difficult it was to have a normal life, and that there were periods where the Veteran was withdrawn and depressed for several months.  S.D. also stated that he was in a bar when the Veteran picked up a pool stick and began attacking a man, and that the Veteran said that he was having a flashback and thought he was being attacked because the man walked up behind him.  

M.P. stated that she had known the Veteran for over three years in the work environment of a hospital and had worked with the Veteran for over a year, and that there had been changes over that time.  M.P. stated that the Veteran had been in charge of completing audits, but that he experienced difficulties with initiating and organizing assigned tasks, and that even with additional instructions, time, and frequent supervisory review, the Veteran was unable to complete these tasks in a timely manner.  M.P. stated that this resulted in the Veteran being reassigned to run group activities with the patients, which he had done in the past, and in this current position the Veteran had been able to complete the needed tasks of his assignment.  

During his June 2012 Board hearing, the Veteran testified that after coming back from service he lost his wife and family, that he had been suffering from depression and could not get along with anyone at one point, and at one point was getting into trouble.  He testified that right now it was very difficult for him to function at his full capacity at work.

The report of a February 2013 VA examination reflects that the Veteran was clean, groomed, and oriented in all spheres.  His responses to questions of content were thoughtful, complete, and demonstrated adequate fund of knowledge.  His speech was of regular rhythm, with volume low-normal.  Expressed thoughts were simply organized to topic, there was no indication of psychotic processes, delusional disorder, or loosened associations or organicity.  Affect was moderately restricted, dominant mood was moderately depressed, and he denied any suicidal or homicidal ideation, plans or intent.  He had concerns regarding future events, but tried to remain hopeful.  He was administered depression survey PHQ-9, and his score indicated moderate symptoms of depression.  He was also administered Post-Traumatic Stress Disorder Symptom Scale Interview (PSS-I), and his scores met criteria for experiencing past traumas, avoidance of past traumas, and increased arousal associated with such traumas.  PSS-I indicated moderately severe to severe symptoms of PTSD.  

It was noted that the Veteran remained employed at the hospital, where he had worked for 31 years, 40 hours a week.  He reported episodic difficulties with fellow staff, irritability, and outbursts of verbal anger.  The Veteran reported having two children, a daughter of 39 and son of 25, and four grandchildren.  He reported overall ability to attend to his own daily needs, including meals, hygiene, and medication.  He also reported very little social interaction secondary to chronic pain, PTSD, and depressive symptoms.  The Veteran further reported intrusive thoughts and recollections, giving rise to primary symptoms of anxiety, irritability, outbursts, verbal anger, and followed by periods of depression and anhedonia.  He reported actively avoiding conversations, events, and places that recalled traumas.  He presented with restricted range of affect response secondary to PTSD and health care concerns.  He denied suicidal or homicidal ideations, and there were no indications of psychotic processes.  Evidence of hyperarousal was indicated by at least moderate vigilance, particularly in unfamiliar social settings, which the Veteran avoided.  He reported sleep of three to four hours a night with wakening secondary to nightmares.  He reported being extremely vigilant at nighttime awakenings and checking locks, and the symptoms were noted to have been clinically important and to indicate that he continued to present with primary symptoms of PTSD.  Overall impact of psychological distress at present time resulted in deficiencies in most areas, social, occupational, and family capabilities, secondary to primary symptoms of PTSD of irritability and outbursts of verbal anger, which had compromised the Veteran's relationships at work as well as with friends.  His symptoms were in need of medications, which he was in partial response to.  

The diagnosis was moderately severe to severe PTSD, and his assigned GAF score was 48.  The examiner stated that the overall impact of the Veteran's present psychological condition resulted in deficiencies in most areas, secondary to primary symptoms of PTSD of irritability, outbursts of verbal anger, which impaired the Veteran's ability to maintain existing relationships and establish new relationships, as well as symptoms of depression, anhedonia, and difficulty with motivation.   

In a June 2013 statement, the Veteran asserted that the February 2013 VA examiner determined that the Veteran had depression, occupational and social impairment in stressful work and social settings, impaired impulse control, and inability to maintain effective relationships.  He further stated that, after the interview, the examiner told the Veteran that it would be helpful if he got away from his stressful work situation, increased his diagnosis from moderately severe to severe, and suggested that an increased rating was warranted.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for PTSD must be denied. 

The record reflects that, during the period pertinent to the Veteran's March 2007 claim for increase, the Veteran's PTSD has been primarily manifested by intrusive thoughts, insomnia, nightmares, depression, anger, irritability, hypervigilance, avoidance, isolation, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood.  Such disability has been productive of occupational and social impairment, affecting the Veteran's effectiveness at his job and causing difficulty in maintaining both work and social relationships.  The Board finds that such symptomatology more closely approximates the criteria for a 50 percent rating than those for any higher rating.  

The record does not reflect that the Veteran's PTSD has approximated the criteria for a 70 percent rating or higher, as the Veteran's PTSD has not manifested the particular symptoms associated with these percentages, or others of similar severity, frequency, and duration.  The Veteran has consistently been noted not to have had suicidal or homicidal ideation, or any psychotic or delusional behavior.  While in May 2007 the Veteran reported a history of suicidal and homicidal ideation and feelings, it was noted on that examination that while suicidal and homicidal ideation had been present during an acute episode in 1995, none was present at that time.  The Veteran's speech has consistently been noted to be normal and he has consistently been noted not to have engaged in obsessional rituals.  Also, while the Veteran has reported panic attacks as often as more than once a week and has consistently been noted to have had depression, neither have been noted to be so severe as to affect his ability to function independently, appropriately and effectively, and he has been noted to be able to attend to his own daily needs, including meals, hygiene, and medication.  His hygiene and personal appearance have consistently been good, and he has consistently been noted to be fully oriented.  

The Veteran's PTSD has been noted to be productive of irritability, and he has reported anger outbursts.  However, such symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence, or otherwise to the severity of the symptomatology of the criteria for a 70 percent rating under DC 9411.  The Veteran has identified two instances in which he became violent.  He stated that he got into a bar fight, and the Veteran's friend S.D. also stated that he was in a bar when the Veteran attacked a man with a pool stick and said that he was having a flashback.  However, even assuming the credibility of these accounts, it is not clear when they occurred.  The Veteran also stated that he had been in legal trouble for domestic violence and submitted a domestic violence police department report indicating that he had pressed his fist against his girlfriend's face, and submitted a copy of a restraining order against him.  However, these incidents appear to have occurred in June 2004 or earlier, well before the Veteran's claim for an increased rating in March 2007, and the restraining order was noted to expire in June 2008.  Moreover, other than these two incidents, no such periods of violence have been reflected in the record.  Thus, while the record reflects irritability and some problems with anger outbursts, it does not reflect current symptomatology of the level of severity of the criteria for a 70 percent rating for PTSD.

The Veteran's PTSD has been productive of occupational impairment and had caused him difficulty in dealing with certain stressful circumstances, including work.  However, such impairment does not rise to the level of severity of criteria warranting a 70 percent rating.  The Veteran has reported sometimes not being efficient or fully functioning at work, as well as episodic difficulties with fellow staff, irritability, and outbursts of verbal anger.  However, it has also been noted that, since leaving service, he has worked as a mental health technician for more 31 years, for 40 hours a week, and has had good relationships with his supervisor and co-workers.  Also, M.P. stated that the Veteran was in charge of completing audits, but that he experienced difficulties with initiating and organizing assigned tasks, and that even with additional instructions, time, and frequent supervisory review the Veteran was unable to complete these tasks in a timely manner, and this resulted in the Veteran being reassigned to run group activities with the patients; however, she conceded that, in this current position, the Veteran had been able to complete the needed tasks of his assignment.  Thus, while the Veteran's symptoms have been productive of occupational impairment, they do not represent difficulty in adapting to stressful circumstances including work or a worklike setting of the severity contemplated in the criteria for a 70 percent rating under DC 9411; in this regard, the criteria for a 50 percent rating explicitly contemplates occupational and social impairment with reduced reliability and productivity.

Also, while the Veteran has repeatedly been noted to have difficulty in establishing and maintaining effective work and social relationships, which are criteria for a 50 percent rating under DC 9411, the record does not reflect inability to establish and maintain effective relationships.  The Veteran has reportedly isolated himself, had difficulty with relationships, been divorced, in part due to his PTSD, and had few friends and little social interaction.  However, again, it was noted that his relationships with his supervisor and co-workers were good, and the record reflects some, if little, social interaction.  In short, the record reflects difficulty, rather than inability, in establishing and maintaining effective work and social relationships.

The Board notes that the Veteran's assigned GAF scores have been 60 in May 2007, 55 in October 2007, and 48 in February 2013.  Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV; see also 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

In this case, the scores between 51 and 60, to the extent that they reflect moderate symptoms such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social or occupational functioning such as having few friends and conflicting with co-workers, these symptoms most closely approximate the symptoms listed in the criteria for a 50 percent rating under DC 9411.  Regarding the Veteran's score of 48, while such score might reflect serious symptoms such as suicidal ideation and severe obsessional rituals or any serious impairment in social or occupational functioning, such as having no friends or being unable to keep a job, the Board finds that this single score is outweighed by the vast majority of the evidence of record as discussed above indicating that such severe symptomatology has not been present; such evidence includes findings contained in the February 2013 VA examination report itself, including that the Veteran had been working in the same job for 31 years, and that there was no suicidal ideation or intent.  

The Board also notes the February 2013 VA examiner's diagnosis of "moderately severe to severe" PTSD, and the Veteran's assertion in June 2013 that the examiner told the Veteran that it would be helpful if he got away from his stressful work situation and suggested that an increased rating was warranted.  However, the examiner did not indicate in the examination report that the Veteran could not work or should stop working, and, regardless of the examiner's characterization of "moderately severe to severe" PTSD, for the reasons discussed above, the weight of the evidence demonstrates that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating than those for a 70 percent or greater rating.

Furthermore, the Board notes that the February 2013 VA examiner stated that the overall impact of the Veteran's present psychological condition resulted in deficiencies in most areas, secondary to primary symptoms of PTSD of irritability and outbursts of verbal anger, which impaired the Veteran's ability to maintain existing relationships and establish new relationships, as well as symptoms of depression, anhedonia, and difficulty with motivation.  However, while the criteria for a 70 percent rating under DC 9411 requires occupational and social impairment "with deficiencies in most areas," "[e]ntitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio, 713 F.3d at 118.  Here, while the Veteran may have "deficiencies in most areas" due to PTSD symptoms of irritability and outbursts of verbal anger, which impair the Veteran's ability to maintain existing relationships and establish new relationships, for the reasons discussed above, such symptoms are not of the kind, or of similar severity, frequency and duration, as those listed in the 70 percent requirements under DC 9411. 

Accordingly, a rating in excess of 50 percent for PTSD is not warranted, and there is no basis for staged rating of the disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular consideration

Finally, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has asserted that his disabilities have affected his ability to fully function at work in his job as a therapist at a hospital.  He has further asserted that he has missed a lot of work due to his physical problems, including his right knee problems, including missing over 30 days in the last six months in January 2013.  The medical evidence reflects opinions that, due to his knee disabilities, the Veteran would be unable to work in jobs requiring continuous walking, squatting, or standing, and that his right knee significantly affected his occupation as he had had to stop strenuous physical activity and redirect his therapies to more sedentary activities.

The Veteran has also asserted that PTSD has affected his work, and that he had lost a promotion as the result of having trouble concentrating and remembering things.  Also, as indicated in the statement by his co-worker, M.P., the Veteran had been in charge of completing audits, but he experienced difficulties with initiating and organizing assigned tasks, was unable to complete these tasks in a timely manner, and had to be reassigned to run group activities with the patients, which he had done in the past.  The medical evidence also reflects that the Veteran has suffered occupational impairment due to his irritability, verbal anger outbursts, and compromised relationships at work.

The Board recognizes that the Veteran's disabilities have been productive of functional impairment.  The assigned ratings of 10, 20, and 50 percent for the Veteran's disabilities reflect that they are productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from any such disability would be in excess of that contemplated by its assigned rating .

Regarding the Veteran's right knee DJD and ACL tear, the disabilities have been primarily manifested by pain, limitation of motion to at most 70 degrees after repetition with pain and other such factors considered, weakness, swelling, fatigability, and flare-ups of pain, complaints of giving way, incoordination, some subluxation, and moderate medial-lateral instability, and functional impairment such as difficulty stooping, bending, climbing stairs, walking, and performing other normal functions of the knee.  However, such manifestations are reasonably contemplated by the schedular criteria for a 10 percent rating under DC 5260, which contemplates right knee disability of the nature and severity of disability producing limitation of leg flexion to 45 degrees or less, and the schedular criteria for a 20 percent rating under DC 5257, which contemplates right knee disability of the nature and severity of disability producing moderate recurrent subluxation or lateral instability of the knee.

The Veteran's PTSD has been primarily manifested by intrusive thoughts, insomnia, nightmares, depression, anger, irritability, hypervigilance, avoidance, isolation, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood, productive of occupational and social impairment, affecting the Veteran's effectiveness at his job and causing difficulty in maintaining both work and social relationships.  However, such manifestations are reasonably contemplated by the schedular criteria for a 50 percent rating under DC 9411, which contemplates PTSD of the nature and severity of disability producing occupational and social impairment, with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The record does not reflect that either of the Veteran's knee disabilities, or his PTSD, has caused impairment in earning capacity above what would be average for such disabilities as they are currently rated.  

Also, there is no indication in the record of frequent hospitalizations related to the Veteran's disabilities, and the record does not reflect that such disabilities have been productive of marked interference with employment.  Despite the Veteran's occupational impairment and problems with work, as described above, in February 2013 he reported full time work for the past 31 years at the hospital, and he has been noted to have generally good relationships with supervisors and co-workers.  He has remained in this position despite the fact that his knee disabilities might limit him to more sedentary and less physical jobs as a therapist, and that although he had had difficulty being in charge of completing audits and was transferred to group activities with the patients, which he had done in the past and where he was able to complete the needed tasks of his assignment.  Also, the Veteran has had to take time off from work due to his disabilities, and in January 2013 he reported having taken off 30 days in the past six months, which is an assertion that has not been supported by any further evidence.  However, even assuming such assertion is credible, as discussed above, the Board finds that the available schedular ratings for the Veteran's disabilities are adequate, when comparing the level of severity and symptomatology of his service-connected disabilities with the established criteria found in the rating schedule for those disabilities.

To the extent that the Veteran argues that limitations caused by his disabilities caused him not to get a promotion, or that he has had to change duties in his specific employment due to his disabilities, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, a January 2012 VA treatment note reflects that the Veteran complained of "worsening pain in lower back and both knees the past 2 and 1/2 months," and stated that "he could hardly get out of bed and could not work."  However, while the Veteran has complained of his service-connected disabilities affecting his ability to work, and in January 2012 reported missing work due to some such disabilities, there has been no assertion or evidence that the Veteran is unemployable due to any service-connected disability or disabilities.  Rather, the Veteran has consistently reported being fully employed.  Again, in May 2007, the Veteran reported working as a mental health technician for more than 20 years since leaving service, and in February 2013 it was noted that he remained employed at the hospital, where he had worked for 31 years, for 40 hours a week.

Therefore, entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran at any time feels that he has become unemployable due to his service-connected disabilities, he may file a claim for a TDIU with the RO.


ORDER

A rating in excess of 10 percent for DJD of the right knee is denied.

A rating in excess of 20 percent for an ACL tear of the right knee, status post reconstruction, is denied.

A rating in excess of 50 percent for PTSD is denied.


REMAND

In his statements received by VA in June 2013, the Veteran expressed disagreement with both the initial noncompensable ratings, and the increased ratings beginning February 25, 2013, assigned for low back disability, left knee disability, status post ACL reconstruction, and bilateral pes planus assigned in the RO's May 2013 rating decision granting service connection for those disabilities.  Because the filing of a notice of disagreement initiates appellate review, the claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

With respect to the issues of entitlement to an initial compensable rating for low back disability prior to February 25, 2013, and a rating in excess of 40 percent thereafter, an initial compensable rating for left knee disability, status post ACL reconstruction, prior to February 25, 2013, and a rating in excess of 10 percent thereafter, an initial compensable rating for left knee disability, status post ACL reconstruction, prior to February 25, 2013, and a rating in excess of 10 percent thereafter, the RO should furnish the Veteran and his representative a statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002).  The Veteran and his representative should clearly be advised of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to complete an appeal from that decision.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


